Citation Nr: 1826306	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-12 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased disability evaluation for thoracolumbaric spondylosis with myofascial pain, initially rated as 20 percent disabling.

2.  Entitlement to an increased disability evaluation for chronic right knee strain, initially rated as 10 percent disabling.

3.  Entitlement to an increased disability evaluation for arthritis of the right hip, initially rated as 10 percent disabling.

4.  Entitlement to an increased disability evaluation for arthritis of the left hip, initially rated as 10 percent disabling.

5.  Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from January 1985 to July 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The June 2010 rating decision granted service connection for the Veteran's thoracolumbar spondylosis, right knee strain, arthritis of the right hip, and arthritis of the left hip; 10 percent disability ratings were assigned for the Veteran's thoracolumbar spondylosis and right knee strain, effective August 18, 2009.  Noncompensable disability evaluations were assigned for the Veteran's arthritis of the right and left hip, also effective August 18, 2009.

The Veteran's claim of entitlement to an increased disability evaluation for his chronic right knee strain was previously before the Board in February 2012, wherein the Veteran's claim was remanded for additional due process considerations.  A supplemental statement of the case was most recently issued in February 2017.  The case was returned to the Board for appellate consideration.  

In an April 2013 rating decision, the Veteran was granted an increased, 20 percent disability evaluation for thoracolumbar spondylosis and increased, 10 percent disability ratings for each of the Veteran's hips, also effective August 18, 2009.  As the Veteran has not been granted the maximum benefits allowed, the claims for increased disability ratings remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The Veteran's thoracolumbaric spondylosis with myofascial pain is manifest by pain and spasm, without abnormal gait or spinal contour.  Forward flexion is limited to 90 degrees; the Veteran does not experience incapacitating episodes.

2.  Right knee strain is manifested by painful and limited motion; remaining functional flexion was better than 45 degrees and extension was full.

3.  Arthritis of the right hip is manifested by pain on motion.

4.  Tendonitis of the left hip is manifested by pain on motion.

5.  The Veteran's service-connected disabilities render him unable to engage and retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent thoracolumbaric spondylosis with myofascial pain have not been met.  38 U.S.C. §§ 1155 , 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2017).

2.  The criteria for a disability rating in excess of 10 percent for right knee strain have not been met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2017).

3.  The criteria for a disability rating in excess of 10 percent for arthritis of the right hip have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5251-5253 (2017).

4.  The criteria for a disability rating in excess of 10 percent for tendonitis of the left hip have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5251-5253 (2017).

5.  The criteria for TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's initial claims of entitlement to service connection, as well as the downstream claims of entitlement to increased disability ratings; the letters also explained the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations responsive to his claims for increased disability ratings.  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file. The examination reports contain all the findings needed to rate the Veteran's service-connected disabilities on appeal, including history and clinical evaluation.  See 38 C.F.R. § 3.327(a) (2017); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  The Board notes that the most recent examinations complied with the factors outlined in 38 C.F.R. § 4.59 and Correia v. McDonald, 28 Vet. App. 158 (2016), to the extent feasible.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.




Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected disabilities on appeal have not materially changed and uniform evaluations are warranted for the rating period on appeal.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Thoracolumbaric Spondylosis

The Veteran has been assigned a 20 percent disability rating for his thoracolumbaric spondylosis with myofascial pain pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Lumbosacral and cervical spine disabilities are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine ("general rating formula").  38 C.F.R. § 4.71a, DCs 5237-5242.  Intervertebral disc syndrome (IVDS) is rated under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, DC 5243.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).  

The Formula for Rating IVDS Based on Incapacitating Episodes provides for ratings from 10 to 60 percent based on the frequency and duration of incapacitating episodes, defined in Note 1 as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The maximum 60 percent schedular rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

According to the general rating formula, a 10 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  
A 20 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is to be assigned for unfavorable ankylosis of the entire thoracolumbar spine.   A 100 percent evaluation is to be assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for lumbosacral strain; Diagnostic Code 5242 for degenerative arthritis of the spine; and Diagnostic Code 5243 for intervertebral disc syndrome.

After a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran's thoracolumbaric spondylosis with myofascial pain most closely approximates the criteria for the currently assigned 20 percent disability rating for the rating period on appeal.  

The Board notes that the Veteran's September 2012 and December 2016 VA examinations and VA and private treatment records for the rating period on appeal do not reflect that the Veteran has intervertebral disc syndrome.  Regardless, both VA examiners indicated that the Veteran does not have any incapacitating episodes as a result of his thoracolumbaric spondylosis with myofascial pain.  Thus, even if intervertebral disc syndrome were present, it would not be compensable.

At the September 2012 VA examination, the Veteran had forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees per side, and right and left lateral rotation to 30 degrees per side.  More recently, at the December 2016 VA examination, the Veteran had forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 20 degrees on the right and 30 degrees on the left side, and right and left lateral rotation to 25 degrees to the right and 30 degrees to the left.  Examination reports and treatment records indicate that the Veteran experienced decreased or abnormal range of motion, pain and tenderness to palpation, and muscle spasm, without abnormal gait and spinal contour.  The VA examination reports and treatment records indicate that there was pain on motion, without guarding, weakness, or atrophy; strength and reflex testing was normal.  There was no evidence of postural abnormalities or abnormalities of the musculature of the spine.  Thus, applying the facts to the criteria set forth above, the Veteran is entitled to a 20 percent evaluation for his service-connected thoracolumbaric spondylosis with myofascial pain for the entire rating period on appeal under the General Rating Formula for Diseases and Injuries of the Spine.

The Board finds that the criteria for a disability rating of 40 percent have not been met or more nearly approximated for any part of the rating period on appeal.  The evidence shows that the Veteran experiences forward flexion of the thoracolumbar spine which is better than 30 degrees.  Here, the lay evidence has been considered; however, that evidence when accepted as correct does not establish that he is functionally limited to 30 degrees or less.  He does not experience incontinence or bowel complaints as a result of his thoracolumbaric spondylosis with myofascial pain.  Further, the evidence does not show favorable or unfavorable ankylosis of the entire thoracolumbar spine during the rating period on appeal.  

The Board has considered whether additional functional impairment due to factors such as pain, weakness and fatigability demonstrate additional limitation of motion or function to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca at 206-07.  To the extent that the Veteran claims that his pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the current rating is based on the objectively demonstrated limited reduced motion; the VA examination reports indicate that the Veteran complained of pain, but physical examination did not demonstrate any additional limitations in response to pain, including incoordination, weakness, or fatigability, beyond which was reflected in the examination reports.  See Mitchell v. Shinseki.  Therefore, the lay and medical evidence demonstrates that the Veteran's symptoms do not result in additional functional limitation to a degree that would support a rating in excess of the current 20 percent disability rating.  

As noted earlier, the Veteran's thoracolumbaric spondylosis with myofascial pain has not been productive of incapacitating episodes for the rating period on appeal.  The Veteran has not reported, and the evidence does not demonstrate, that the Veteran experiences incapacitating episodes requiring bed rest; the Veteran's treatment records do not confirm that his treating physicians noted any incapacitating episodes or prescribed bed rest, and the Veteran's September 2012 and December 2016 VA examination reports reflect that the Veteran has not experienced any incapacitating episodes requiring bed rest.  With respect to a higher evaluation based on incapacitating episodes under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, the record does not show that the Veteran experiences incapacitating episodes requiring physician prescribed best rest having a total duration of at least 4 weeks during a 12 month period as contemplated by a higher evaluation.  Review of the Veteran's treatments record also do not reveal any periods of physician prescribed bed rest as a result of his service-connected thoracolumbaric spondylosis with myofascial pain.  

With consideration of the provisions of Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, neurological evaluations of the Veteran's lower extremities is normal.  As such, a separate evaluation for neurological deficits extremity.  As the Veteran is separately evaluated for neurological deficits of the lower extremities, it is not for consideration here.

As such, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for service-connected thoracolumbaric spondylosis with myofascial pain.  

Chronic Right Knee Strain 

The Veteran's right knee strain was initially rated as 10 percent disabling pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5260.  See 38 C.F.R. § 4.20.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2017).  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."   See  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Here, the Board is amending the Diagnostic Code assigned for his chronic right knee strain to reflect that the Veteran has been shown to have pain on motion without compensable limitation of motion.  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Board finds that the more appropriate code for rating the Veteran's right knee strain is 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260, as the assigned 10 percent is based on painful motion per section 4.59.  

Diagnostic Code 5010 provides that arthritis due to trauma is to be evaluated as degenerative arthritis pursuant to Diagnostic Code 5003. Diagnostic Code 5003 provides that degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  A 20 percent evaluation is warranted for x-ray evidence of involvement of 2 or more major or minor joints, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, the Veteran has not reported experiencing any incapacitating exacerbations with regard to his right knee.

The appropriate diagnostic codes for the knee joint are Diagnostic Codes 5260 and 5261, applicable to limitation of flexion and extension of the leg, respectively.  Under Diagnostic Code 5260, limitation of flexion of a leg warrants a noncompensable rating when flexion is limited to 60 degrees.  A 10 percent rating is warranted if flexion is limited to 45 degrees, and a 20 percent rating is warranted if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees warrants a 30 percent rating.  Under Diagnostic Code 5261, limitation of extension of a leg is noncompensable when extension is limited to 5 degrees, warrants a 10 percent rating when it is limited to 10 degrees, a 20 percent rating when it is limited to 15 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees, and a 50 percent rating when limited to 45 degrees.  

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that separate ratings may be warranted for limitation of flexion and extension when the criteria for compensable ratings are met for such limitation under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  

When evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Nevertheless, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, functional impairment must be supported by adequate pathology.  Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40).

In VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively.  As shown at September 2012 and December 2016 VA examinations, the Veteran does not experience instability of the right knee.  As such, a separate evaluation for instability pursuant to Diagnostic Code 5257 is not warranted in the present case.

The Board finds that the weight of the evidence demonstrates that the symptoms of the Veteran's service-connected chronic right knee strain most closely approximate the criteria for the currently assigned 10 percent disability rating for the entire rating period on appeal.  With regard to limitation of motion, the Veteran has not demonstrated that his right knee has compensable limitation of flexion or extension. The Board observes that the Veteran, at his September 2012 and December 2016 VA examinations, had normal range of motion (to 140 degrees).  With regard to extension, he had extension to 0 degrees at all his examinations.  A 20 percent rating would require flexion of 45 degrees and extension of 15 degrees.  In the absence of this level of limited motion, a higher rating based on limitation of motion is not warranted. 

Further, there is no evidence of a meniscal condition, ankylosis, recurrent effusion, or locking.  Thus, a higher rating based on Diagnostic Codes 5256, 5258, and 5259 is not warranted. 

Finally, with regard to functional loss, the Veteran's current evaluation contemplates pathology productive of painful motion.  The evaluation is consistent with the functional equivalent of limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees (Diagnostic Code 5260) or extension to 15 degrees (Diagnostic Code 5261).  The Board accepts the lay evidence that the Veteran experiences pain.  Similarly, the Board accepts the evidence that he has limitation of flexion impacted by pain.  However, such evidence does not establish that flexion is functionally limited to less than 45 degrees.  Rather, the Veteran retains functional flexion to better than 45 degrees, and he denied experiencing flare-ups.  The limitation due to pain is contemplated in the current evaluation that recognizes his painful motion.  Although the Veteran has pain, such pain does not functionally limit flexion to less than 45 degrees or functionally limit extension.  There is no indication that he has additional functional impairment, above and beyond the 10 percent level for chronic right knee strain, which would support a higher rating.  In this regard, the Board acknowledges that the VA examination reports reflect complaints of pain and weakness; however, there was no objective evidence of deformity or reduced muscle strength.  See DeLuca, citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Here, neither the medical nor lay evidence suggests that his limitation of motion approximated 30 degrees of flexion for the right knee.  As a result, the 10 percent rating for chronic right knee strain, adequately compensates him for the extent of his pain during the applicable rating period.

Arthritis of the Right Hip and Tendonitis of the Left Hip

The Veteran's arthritis of the right hip is rated as 10 percent disabling pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010.  His tendonitis of the left hip is rated as 10 percent disabling pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5024.  

Diagnostic Code 5010 provides that arthritis due to trauma is to be evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.  Likewise, Diagnostic Code 5024 (tenosynovitis) states that this disability is to be evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.  As the Veteran's service-connected right and left hip disabilities are rated under the same diagnostic criteria, the claims for increased disability ratings for each will be analyzed together.

Under Diagnostic Code 5003, degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.

Under Diagnostic Code 5003, a 20 percent evaluation is warranted for x-ray evidence of involvement of 2 or more major or minor joints, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, it is not for application here, as the Veteran did not report any incapacitating exacerbations regarding any of the aforementioned joints at his September 2012 or December 2016 VA examinations.

The Board observes that there are no rating criteria which address limitation of motion of the hip, other than ankylosis under Diagnostic Code 5250.   As a result, the appropriate diagnostic codes for evaluating limitation of motion of the hips are Diagnostic Codes 5251 to 5263, applicable to limitation of flexion, extension, abduction, and adduction of the thigh.  See 38 C.F.R. § 4.20, authorizing the rating of a condition according to the requirements of an analogous condition.  

Diagnostic Code 5251 assigns a 10 percent disability evaluation where there is limitation of extension of the thigh to 5 degrees; no higher evaluation is provided for under this Code.  Under Diagnostic Code 5252, a 10 percent disability evaluation is assigned for flexion of the thigh limited to 45 degrees.  For the next higher 20 percent disability evaluation, there must be limitation of flexion to 30 degrees.  Pursuant to Diagnostic Code 5253, a 10 percent disability evaluation is assigned for limitation of rotation, with an inability to toe-out in excess of 15 degrees or where there is limitation of adduction such that one cannot cross their legs.  A 20 percent disability evaluation is warranted for limitation of abduction, where motion is lost beyond 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5251-5253. 

Normal range of motion for the hips consists of flexion to 125 degrees, extension to 0 degrees, and abduction to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Considering the rating criteria applicable to the Veteran's right hip arthritis and left hip tendonitis, the evidence of record, reflects that the Veteran does not experience limitation of flexion, extension, abduction, or adduction of either hip or thigh.  The September 2012 and December 2016 VA examinations reflect that the Veteran had normal range of motion, without loss of abduction or adduction; at the September 2012 VA examination, flexion was to 125 degrees, with limitation of extension to 5 degrees.  However, the Veteran has pain on motion.  See 38 C.F.R. § 4.59.  The Board notes that the Veteran had complaints of pain on motion and tenderness to palpation, but he did not have ankylosis, or malunion or nonunion of femur, flail hip joint or a leg length discrepancy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, and 5255.  Muscle strength was full and reflexes were normal.   Thus, the Board finds that the Veteran's symptomatology due to arthritis of the right hip and tendonitis of the left hip falls within the criteria for the currently assigned 10 percent disability evaluation for each hip.

The Board notes that the Veteran is separately evaluated for his muscle atrophy of the left lateral thigh.  Here, the Veteran is in receipt of a separate, disability evaluation under Diagnostic Code 5314.  As such, Diagnostic Code 5253 is unavailable for evaluating the Veteran's claim for an increased rating for tendonitis of the left hip.  The evaluation of the same manifestation under different diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  The Court has emphasized that a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993). 

In concluding the Veteran is not entitled to a higher rating for his arthritis of the right hip and tendonitis of the left hip, the Board has considered whether he has additional functional loss, beyond that objectively shown, due to pain, or because of weakness, premature or excess fatigability, incoordination, etc.  See DeLuca, supra.  Nonetheless, there is no indication in the record that his functional ability is decreased (see September 2012 VA examination report).  As a result, the evidence of record reveals manifestations consistent with the currently assigned 10 percent disability ratings, per hip, for arthritis of the right hip and tendonitis of the left hip.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.   

A TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  If there is only one service-connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard.  Unemployability is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment.'  38 C.F.R. § 4.16(a) (2017).

The Veteran seeks entitlement to TDIU on the basis of his service-connected disabilities.  

The Veteran is service connected for reduced extension of the left knee, rated as 40 percent disabling; atrophy of the left lateral thigh, rated as 40 percent disabling; patellofemoral syndrome of the left knee, rated as 20 percent disabling; thoracolumbaric spondylosis, rated as 20 percent disabling; arthritis of the right hip, rated as 10 percent disabling; tendonitis of the left hip, rated as 10 percent disabling; and chronic right knee strain, rated as 10 percent disabling.  As such, the Veteran meets the schedular criteria for TDIU.  The Board notes that the Veteran was granted increased, 40 percent disability ratings for his reduced extension of the left knee and patellofemoral syndrome of the left knee effective August 18, 2009, and that he does not meet the schedular criteria for TDIU prior to August 18, 2009; prior to that date, TDIU must be considered under 38 C.F.R. § 4.16(b).

VA's General Counsel has concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran provided completed TDIU applications in March 2008 and August 2014.  The applications reflect that the Veteran has a high school education; the August 2014 application reflects that the Veteran has not worked since 2008.  He did not have any additional education or training before or after he became too disabled to work.  

Based on the evidence of record, the Board finds that the Veteran's service-connected disabilities render him unable to obtain or sustain substantially gainful employment.  Specifically, the Board notes that the December 2016 VA examination reports reflect that the VA examiners found that the Veteran's history and examination findings supported the contention that the Veteran's service-connected disabilities render him unemployable.  In this regard, the Board notes that the December 2016 VA examiner noted that the Veteran would have difficulty with vigorous physical activities especially involving, bending, twisting, and turning repetitively.  The VA examiner also noted that the Veteran would have problems with even sedentary employment as he would need reasonable accommodations so that he could alternate periods of sitting, standing and walking to accommodate his service-connected thoracolumbar spine, right and left knee, and right and left hip disabilities.  Additionally, the Board notes that his entire work history is in manual/physical labor and as a correctional officer, so he doesn't have any transferable skills to a sedentary job.

Given the evidence, the Board finds that he is entitled to TDIU effective August 18, 2009.  

With regard to the period prior to August 18, 2009, the evidence does not support a finding of unemployability due solely to his reduced extension of the left knee, atrophy of the left lateral thigh, and patellofemoral syndrome of the left knee, which were rated as 10 percent, noncompensable, and 10 percent respectively, which were his only service connected disabilities for this period.  The medical evidence for the rating period prior to August 18, 2009 reflects that these disabilities, standing alone, did not impair his occupational functioning.  Thus, for this period, the evidence does not warrant referral of his TDIU claim to the Director of Compensation Services for extraschedular consideration. Accordingly, entitlement to TDIU is granted effective August 18, 2009.

ORDER

Entitlement to a disability rating in excess of 20 percent for thoracolumbaric spondylosis with myofascial pain is denied. 

Entitlement to a disability rating in excess of 10 percent for chronic right knee strain is denied. 

Entitlement to a disability rating in excess of 10 percent for arthritis of the right hip is denied. 

Entitlement to a disability rating in excess of 10 percent for arthritis of the left hip is denied. 

Entitlement to TDIU is granted for the period from August 18, 2009.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


